DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auckland et al. U.S. Patent Application Publication No. US 2002/0183013 A1.

Regarding claim 1, Auckland et al. discloses a system-aware radio frequency (RF) front end (FIG. 6 programmable radio frequency (RF) front end subassembly is electrically coupled with the transmit circuit and the receive circuit. The programmable RF front end subassembly includes two independently tunable antennas, one or more RF filter sections that are integral to each antenna, and a programmable logic device or antenna control unit (ACU)), comprising: 
a transmit (TX) node configured to receive an RF TX signal from a transceiver (FIG. 6 below discloses a TX node (between PA 618 and TX Module 615); 
a receive (RX) node configured to transmit an RF RX signal to the transceiver (FIG. 6 further discloses a RX node (between Antenna 602 and RX Module 610); 
an antenna node configured to couple to an RF antenna (FIG. 6 below further discloses antenna nodes, e.g. antenna feed port 624 of TX antenna 604, antenna feed port 620 of RX antenna 602); 
at least one RF power amplifier (PA) coupled between the TX node and the antenna node (power amplifier 618, para. [0079]); 


    PNG
    media_image1.png
    652
    1056
    media_image1.png
    Greyscale



Auckland et al., however, does not expressly disclose the claimed elements “at least one RF low noise amplifier (LNA) coupled between the RX node and the antenna node” as set forth in the application claim.
In para. [0076], because Auckland et al. suggests the programmable RF front end subassembly includes two independently tunable antennas, one or more RF filter sections that are integral to each antenna, therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that Auckland et al. teachings can be modified to implement one RF low noise amplifier (LNA) in the RF filter section of the RX antenna 602. The motivation for the modification is that each antenna has one or more RF filter sections and the RX module 610 further includes LNA.
Auckland et al. further discloses a processor configured to: receive meta information from control circuitry; and process the meta information to determine a control scheme for the system-aware RF front end based on the meta information (in para. [0076], FIG. 6 further discloses a programmable logic device or antenna control unit (ACU), corresponding to the claimed processor. In para. [0082] and FIG. 6, the ACU 606 receives other control signals, corresponding to the claimed meta information, at an input 628 from the controller 614, corresponding to the claimed control circuitry, as indicated by the dashed line in the drawing figure. Furthermore, the ACU 606 is coupled with the transmit antenna 604 and the receive antenna 602 and is configured to control operation of the transmit and receive antennas 602, 604).

Regarding claim 2, in addition to claim 1 rejection, Auckland et al. further discloses wherein the processor comprises a memory configured to store at least a portion of the meta information (in para. [0083], in other embodiments, Auckland et al. further discloses the ACU 606 may be embodied as a general purpose processor programmed according to data and instructions stored in an associated memory device. In view of that, the ACU 606 includes a memory).

Regarding claim 3, in addition to claim 1 rejection, Auckland et al. further discloses wherein the processor comprises communication circuitry configured to (in para. [0082] and FIG. 15, Auckland et al. further discloses

    PNG
    media_image2.png
    664
    870
    media_image2.png
    Greyscale

In other embodiments, the ACU 606 receives possibly other control signals at an input 628 via digital bus from the synthesizer 612 or the controller 614, corresponding to the claimed control circuitry. Further in para. [0082], the ACU 606 is coupled with the transmit antenna 604 and the receive antenna 602 and is configured to control operation of the transmit and receive antennas 602, 604).

Regarding claim 4, in addition to claim 1 rejection, Auckland et al. further discloses wherein the control circuitry is baseband circuitry coupled to the transceiver ( as shown in FIG. 6,

    PNG
    media_image1.png
    652
    1056
    media_image1.png
    Greyscale

Baseband section includes DSP 614 coupled to transceiver (see further FIG. 1 prior art)).

Regarding claim 5, in addition to claim 1 rejection, Auckland et al. further discloses wherein the meta information comprises a communication system condition; and the control scheme compensates for the communication system condition (in para. [0084], in one embodiment, the radio including the ACU 606 can download control information from memory or over the air to program the ACU 606. For example, radio may be configured or reconfigured on the fly, by updating configuration data at the ACU in response to a changing radio environment. In view of that, the configuration data comprises communication system condition and the step of updating configuration data compensates for the communication system condition).

Regarding claim 8, in addition to claim 5 rejection, Auckland et al. further discloses wherein the communication system condition comprises an interference measurement; and the control scheme adjusts an input power of the at least one RF PA based on the interference measurement (in para. [0157], the base station assigns a transmit power level to radios with which it communicates, taking into account other radio traffic and current environmental conditions. The assigned transmit power may be compared with the received power to identify an error condition or a detuning condition. By detecting reduced power or some other error condition, the base station determines that a detuning condition has occurred and that a retuning signal is required. In para. [0158], the base station transmits a correction signal or retuning signal to the radio. In view of that, the detuning condition is considered to include interference measurement taking into account other radio traffic. In para. [0159], the retuning signal is received at the radio. In one embodiment, the controller of the radio locates the retuning signal in the control data transmitted from the base station. This control data may include other information such as power control information for adjusting the transmit power of the radio).

Regarding claim 11, in addition to claim 1, Auckland et al. further discloses wherein the system-aware RF front end is an integrated circuit (in para. [0161], Auckland et al. further discloses the concepts described herein may be extended to integration in a single semiconductor device such as an integrated circuit).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-13, 15, 17-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Auckland et al. U.S. Patent Application Publication No. US 2002/0183013 A1.

Regarding claim 12, Auckland et al. discloses a method for controlling a radio frequency (RF) front end using system information (in para. [0076], Auckland et al. FIG. 6 discloses the programmable RF front end subassembly), the method comprising:
(in para. [0084] and FIG. 6, Auckland et al. discloses the radio including the ACU 606 can download control information, corresponding to the claimed meta information, over the air to program the ACU 606. The ACU 606 establishes operational parameters for the RF portion 600 of the radio. These operational parameters are controlled in one embodiment by writing appropriate data and/or instructions to the ACU 606. The source of this data may be any suitable data source, which is interpreted as plurality of data sources);
processing, with a processor local to the RF front end, the meta information (in para. [0084] and FIG. 6, the ACU 606 establishes operational parameters for the RF portion 600 of the radio);
and determining a control scheme for the RF front end based on the processed meta information (in para. [0084], in one embodiment, the radio including the ACU 606 can download control information over the air to program the ACU 606. The ACU establishes operational parameters, corresponding to the claimed control scheme, for the RF portion 600 of the radio).

Regarding claim 13, in addition to claim 12 rejection, Auckland et al. further discloses the step of storing at least a portion of the meta information in a memory local to the RF front end (in para. [0083], in other embodiments, Auckland et al. further discloses the ACU 606 may be embodied as a general purpose processor programmed according to data and instructions stored in an associated memory device. In view of that, the ACU 606 includes a memory).

Regarding claim 15, in addition to claim 12 rejection, Auckland et al. further discloses wherein the control scheme controls parameters of at least one of a receive (RX) chain or a transmit (TX) chain in the RF front end (in para. [0084], in one embodiment, the radio including the ACU 606 can download control information over the air to program the ACU 606. The ACU establishes operational parameters, corresponding to the claimed control parameters, for the RF portion 600 of the radio).

Regarding claim 17, in addition to claim 15 rejection, Auckland et al. further discloses the meta information comprises a communication system condition; 
and the control scheme controls the parameters of at least one of the RX chain or the TX chain to compensate for the communication system condition (in para. [0084], in one embodiment, the radio including the ACU 606 can download control information from memory or over the air to program the ACU 606. For example, radio may be configured or reconfigured on the fly, by updating configuration data at the ACU in response to a changing radio environment. In view of that, the configuration data comprises communication system condition and the step of updating configuration data compensates for the communication system condition).

Regarding claim 18, in addition to claim 15 rejection, Auckland et al. further discloses wherein the communication system condition comprises an interference measurement; and the control scheme adjusts an input power of at least one amplifier based on the interference measurement (in para. [0157], the base station assigns a transmit power level to radios with which it communicates, taking into account other radio traffic and current environmental conditions. The assigned transmit power may be compared with the received power to identify an error condition or a detuning condition. By detecting reduced power or some other error condition, the base station determines that a detuning condition has occurred and that a retuning signal is required. In para. [0158], the base station transmits a correction signal or retuning signal to the radio. In view of that, the detuning condition is considered to include interference measurement taking into account other radio traffic. In para. [0159], the retuning signal is received at the radio. In one embodiment, the controller of the radio locates the retuning signal in the control data transmitted from the base station. This control data may include other information such as power control information for adjusting the transmit power of the radio).

Regarding claim 20, Auckland et al. discloses a radio frequency (RF) device (FIG. 6 embodiment


    PNG
    media_image1.png
    652
    1056
    media_image1.png
    Greyscale

, comprising: RF system control circuitry (controller 614, para. [0077]); a transceiver configured to provide an RF transmit (TX) signal from an upstream TX signal received from the RF system control circuitry; and provide an upstream receive (RX) signal to the RF system control circuitry from an RF RX signal (transceiver shown in FIG. 6 above)
and a RF front end module coupled between the transceiver and an antenna, the RF front end module comprising a processor configured to: receive meta information from the RF system control circuitry; and process the meta information to determine a control scheme for the RF front end module based on the meta information (in para. [0076], a wireless communication device includes a programmable radio frequency (RF) front end subassembly that is electrically coupled with the transmit circuit and the receive circuit. The programmable RF front end subassembly includes two independently tunable antennas, one or more RF filter sections that are integral to each antenna, and a programmable logic device or antenna control unit (ACU). In para. [0076], FIG. 6 further discloses a programmable logic device or antenna control unit (ACU), corresponding to the claimed processor. In para. [0082] and FIG. 6, the ACU 606 receives other control signals, corresponding to the claimed meta information, at an input 628 from the controller 614, corresponding to the claimed control circuitry, as indicated by the dashed line in the drawing figure. Furthermore, the ACU 606 is coupled with the transmit antenna 604 and the receive antenna 602 and is configured to control operation of the transmit and receive antennas 602, 604).

Allowable Subject Matter

Claims 6-7, 9-10, 14, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

           See the List of References cited in the US PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007. The examiner can normally be reached Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631